Citation Nr: 1107168	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
dizziness.

2.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 14, 2001, to 
December 16, 2001, and from February 10, 2003, to May 30, 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
two rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, and in Buffalo, New 
York.  In an August 2005 rating decision, the RO in Newark, New 
Jersey, denied, inter alia, service connection for vertigo.  The 
Veteran subsequently relocated and jurisdiction of his claims 
folder was transferred to the RO in Buffalo, New York, which 
forwarded his appeal to the Board.  Subsequently, in a March 2008 
rating decision, the RO in Buffalo, New York, continued the 30 
percent disability rating for the Veteran's PTSD.

In a VA Form 9 dated in May 2007, the Veteran requested to 
present testimony before a Veterans Law Judge at a hearing at the 
RO regarding his claim seeking entitlement to service connection 
for vertigo.  In January 2008, he was scheduled for such a 
hearing; however, he postponed it due to illness.  Subsequently, 
in a September 2008 statement, the Veteran indicated that he no 
longer wants a hearing.

The Board notes that the Veteran also had perfected an appeal of 
the RO's denial of service connection for tinnitus in its August 
2005 rating decision; however, that issue was resolved in the 
Veteran's favor in a July 2007 rating decision.  The Veteran did 
not appeal either the initial rating or effective date assigned 
for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, that issue is not before the Board.

Furthermore, in its March 2008 rating decision, the RO also 
denied a claim for an increased rating for the Veteran's service-
connected headaches disorder.  However, he did not perfect an 
appeal of that claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  
Therefore, it is not before the Board.

Additionally, in December 2009 and June 2010, after certification 
of his appeal, the Veteran submitted additional evidence in the 
form of a private psychiatric evaluation report and a statement 
from his private treating physician, accompanied by waivers of RO 
consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).   

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not developed 
or adjudicated this issue.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a request 
for a TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id.  

The issues of service connection for vertigo and entitlement to a 
TDIU are REMANDED to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as recurrent and intrusive 
distressing recollections of traumatic events that occurred 
during service; hypervigilance; avoidance of thoughts and  
conversations associated with the trauma; isolation; anhedonia; 
increased irritability and anger; difficulty falling or staying 
asleep; feelings of detachment or estrangement from others; 
mildly impaired insight and judgment; an exaggerated startle 
response; a constricted, and tearful or depressed mood.  The 
Veteran's PTSD demonstrates occupational and social impairment 
with reduced reliability and productivity, but does not 
demonstrate occupational and social impairment with deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria are met for a disability rating of 50 percent, 
but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2004.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Furthermore, a December 2007 letter from the RO also advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the additional VCAA 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini 
II, the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Here, additional Dingess notice was 
provided after issuance of the initial AOJ decision in August 
2005.  However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, with a 
subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2004, 
followed by subsequent Dingess notice in December 2007, the RO 
readjudicated the claims in an SSOC dated in August 2008.  Thus, 
the timing defect in the notice has been rectified.  In any case, 
the Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here with the Veteran's 
claim for an increased rating for PTSD, a June 2008 VCAA letter 
was compliant with the decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised 
the Veteran of the evidentiary and legal criteria necessary to 
substantiate a higher rating for his PTSD.  In any event, the 
Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and all relevant VA treatment records.  Further, 
the Veteran has submitted statements in support of his claim.  
Additionally, the VA has provided the Veteran with VA 
examinations in connection with his claim.  He also was afforded, 
but declined, an opportunity to provide testimony at a hearing.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R.   § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is the 
case here, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, August 2006) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula 
for mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id. 

The use of the phrase "such symptoms as", followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board also has noted various GAF 
scores contained in the DSM-IV, which clinicians have assigned.  
A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual is.  For instance, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  

In this case, the Veteran's service-connected PTSD is rated as 30 
percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A review of the evidence of record shows that the Veteran 
received therapy with the Vet Center from February 2005 to May 
2008.  Notes from these therapy sessions show that the Veteran 
reported recurrent and intrusive distressing thoughts of combat 
in Iraq.  He also reported hypervigilance, hyperarousal, poor 
sleep, social isolation, anger, avoidance of crowds, and 
emotional numbness.  He reported feeling survivor's guilt.  His 
mood was sad and his affect was tearful and constricted.  He was 
relevant, coherent, alert, and oriented.  He denied suicidal 
ideation.  

The Veteran received psychiatric treatment from his local VA 
medical center (VAMC) in August 2007.  He complained of feeling 
depressed and sad on most days and reported frequently crying 
when by himself.  He was isolated and withdrawn.  His sleep was 
disturbed with dreams regarding his friends who still served in 
Iraq.  He also reported poor appetite and feeling chronically 
tired.  He had severe anhedonia.  The Veteran added that he had 
difficulty controlling his emotions, easily snapping at people - 
including friends - for trivial matters.  He lost relationships 
due to his attitude.  He reported difficulty trusting people.  He 
worked full-time, but indicated that he "drag[ged] himself to 
work."  He preferred to stay home after work because he did not 
feel safe leaving the house, which caused him to feel scared and 
nervous.  He was unable to watch news related to the current war.  
The Veteran further reported an increase in obsessive-compulsive 
symptoms, including checking the door to make sure that it is 
locked at least three or four times before he left the house, 
frequent hand-washing, taking two to three showers daily, washing 
his hands immediately after shaking someone's hand to prevent 
recurrent thoughts of "contamination".  Upon examination, the 
Veteran appeared to be in distress secondary to migraine 
headaches.  He had intermittent eye contact.  His speech was low 
in volume and slow.  His mood was depressed and his affect was 
constricted.  The Veteran was tearful at times during the 
evaluation.  His thought process was linear and goal-directed.  
There were no psychotic symptoms or suicidal or homicidal 
ideation.  His insight and judgment were fair.  Impulse control 
was fair.  He was alert, awake, and oriented to time, place, and 
person.  His GAF score in August 2007 was 50.  See VA treatment 
record dated in August 2007.

A September 2007 VA treatment record reveals that the Veteran was 
very isolated socially and did not want to go anywhere.  He 
reported intrusive thoughts, but no nightmares.  He would go to 
work, where he worked mostly alone, and return straight home 
after work.  He liked to sleep a lot and felt safe at home.  He 
missed his friends from military service and felt that he should 
be back in Iraq.  He denied any feelings of hopelessness and 
suicidal thoughts.  He was becoming increasingly frustrated and 
upset that he was unable to socialize.  He denied psychotic or 
manic symptoms.  He also denied delusions or hallucinations.  
Examination revealed that the Veteran was alert, awake, and 
oriented.  His speech was fluent, his mood was depressed, and his 
affect was constricted.  He was tearful.  His thought process was 
linear, and insight and judgment were fair.  
      
In December 2007, the Veteran reported not wanting to go out, 
being hypervigilant and very guarded, and not socializing.  He 
reported having no interest in anything at all.  He indicated he 
worked by himself, so there was no one to bother him.  He did not 
feel safe any place.  He lived with his brother.  He reported 
missing therapy sessions.  There was no evidence of suicidal 
thoughts, psychotic symptoms, or manic symptoms.  Examination 
showed the Veteran to be alert, awake, and oriented.  His speech 
was fluent, mood was very depressed, and affect was blunted.  He 
denied auditory and visual hallucinations.  He also denied 
suicidal or homicidal ideation.  See VA treatment record dated in 
December 2007.  

A January 2008 VA psychiatric examination revealed reports of 
nightmares, flashbacks, intrusive thoughts, social withdrawal, 
volatile mood, depression, nervousness, and sleep problems.  The 
Veteran reported that he had lost most of his friends since 
discharge from service because he did not socialize and would 
argue with others for no reason.  He kept to himself.  He 
reported that the symptoms of his PTSD were with him on a daily 
basis.  He was unable to find a job for quite some time.  The 
Veteran reported in-patient treatment for his PTSD for one week 
in 2005, and out-patient treatment with a psychiatrist over the 
previous four months.  Upon examination, the Veteran was found to 
be alert, cooperative, coherent, relevant, and oriented.  He 
denied any suicidal or homicidal ideation.  He also denied 
delusions or hallucinations.  His affect was restricted and his 
mood was moderately depressed and anxious.  There was no evidence 
of any impairment in his thought processes.  The Veteran 
indicated that his symptoms of PTSD "have seriously contributed 
to work and social problems because of anxiety, depression, and 
social isolation issues."  His GAF score at the time was 50.  

A January 2008 VA treatment record showed that the Veteran was 
very frustrated that he was not feeling better.  He had not been 
taking his medication as prescribed, and he was not going to bed 
on time.  Rather, he liked to stay up all night as that was what 
he did in Iraq.  He frustrated easily and felt edgy at times.  He 
did not like to go anywhere and did not like crowds.  He rarely 
left his house.  He reported feeling depressed all the time.  He 
reported being able to function at work due to being alone at 
work.  He denied suicidal thoughts, psychotic symptoms, or manic 
symptoms.  He indicated he had not been to therapy for a while.  
He was alert, awake, and oriented.  There was no eye contact.  At 
times, the Veteran was tearful.  His speech was fluent, his mood 
was depressed, and his affect was constricted.  Insight and 
judgment were fair.  

A February 2008 VA treatment note indicated that the Veteran 
reported not sleeping well and appeared very tired.  He would 
wake up every hour or two.  He continued to feel the same way, 
being very anhedonic at times.  He was very isolated and did not 
like to go anywhere outside of work.  

In May 2008, the Veteran reported feeling the same and still not 
sleeping well.  He reported being unable to concentrate at work, 
and feeling very edgy and irritable all the time.  He also was 
unable to tolerate crowds and would become very anxious if he was 
surrounded by a lot of people.  He reported increasing anxiety 
and irritability.  He admitted to passive death wish.  See VA 
treatment record dated in May 2008.
  
A private treatment record dated in July 2008 reveals that the 
Veteran exhibited severe symptoms of PTSD, including nightmares, 
hypervigilance, startling easily, constant anxiety, panic 
attacks, being withdrawn, anhedonia, and pervasive thoughts of 
death.  The July 2008 private psychiatric evaluation report 
further noted a GAF score of 40-45 and indicated that the 
Veteran's PTSD was 70 percent disabling.  See private psychiatric 
evaluation report from S. B., Donepudi, M.D., dated in July 2008. 

A private psychiatric evaluation dated in November 2009 indicated 
reports of severe symptoms of PTSD, including nightmares, 
hypervigilance, startling easily, constant anxiety, panic 
attacks, being withdrawn, anhedonia, and pervasive thoughts of 
death.  The November 2009 private psychiatric evaluation report 
noted a GAF score of 35 and indicated that the Veteran's PTSD was 
100 percent disabling.  See private psychiatric evaluation report 
from S. B., Donepudi, M.D., dated in November 2009.  

Further, a statement from S. B., Donepudi, M.D., dated in June 
2010, also indicated that the Veteran is severely disabled due to 
his PTSD and is unable to function at work.  

In August 2010, the Veteran was provided a Medical Evaluation 
Board (MEB) evaluation of his PTSD due to the fact that no MEB 
was conducted when the Veteran separated from service, which 
constituted a lack of due process.  The August 2010 evaluation 
revealed that the Veteran reported getting married in January 
2010, and he and his wife were expecting a child.  As for 
symptoms of his PTSD, he reported recurrent dreams of Iraq; 
avoidant behavior, such as isolation and avoidance of discussion 
of his time in Iraq.  He felt detached from civilians and found 
that he can only relate to fellow soldiers or veterans.  His 
affect was restricted.  He had a sense of foreshortened future.  
The Veteran was irritable, had difficulty concentrating, was 
hypervigilant, and startled easily.  He reported that his 
symptoms have been severe.  He had few friends and often snapped 
at people.  He had a difficult time trusting others.  

The Veteran also reported struggling with feelings of guilt, 
sadness, chronic suicidal thoughts, poor sleep, anhedonia, and 
low energy.  He indicated that he had not attempted suicide 
because he feared going to hell and feared being a bad father to 
his soon-to-be-born child.  Socially, the Veteran functioned 
minimally.  He isolated himself and found going out in crowds 
extraordinarily difficult.  He worked in the file room for a 
Veterans Service Organization from 6:30 in the morning until 3:00 
in the afternoon.  He often had panic attacks at work, and 
usually talked to a fellow veteran to calm himself down.  The 
Veteran reported extreme difficulty at work.  

Examination found that the Veteran had poor posture.  He 
displayed little emotion in the waiting room, but became very 
agitated when discussing his time in Iraq.  He would pull at his 
hair, pound his chest, and slam his fist on the couch.  He 
especially engaged in these behaviors when he asked the question, 
"Is this normal, doc?"  He seemed angry with himself.  He 
struggled to provide information.  His eye contact was intense at 
times.  He was oriented.  At times, the expression on his face 
was intense and one of fear and anger.  The examiner indicated 
difficulty establishing rapport with the Veteran.  He sensed that 
this was how the Veteran interacted with other civilians.  The 
Veteran's mood was angry and his affect was labile.  He was 
angry, then tearful.  His speech fluctuated in intensity as well.  
At times, he spoke softly, then loud and fast at others.  The 
anger could be heard in his speech, which was otherwise logical.  
His thought process was linear, logical, and goal-directed.  
There was no evidence of psychosis.  The Veteran denied 
delusions, hallucinations, obsessions, and compulsions.  He had 
chronic suidical thoughts.  His concentration and attention were 
fair.  His memory was fair.  There was no difficulty with 
abstract thought.  Insight and judgment were poor to fair.  The 
Veteran reported panic attacks multiple times a week, when at 
work.  He would wake up feeling nervous and go throughout the day 
feeling nervous.  At night, he would wake up three or four times.  
He had a GAF score of 45.

The Board finds that the evidence of record is consistent with a 
50 percent rating for the entire appeal period. 38 C.F.R. § 4.7.  
Specifically, VA treatment records, private treatment records, 
and evaluation reports show that the Veteran has demonstrated 
symptoms such as hypervigilance; intrusive thoughts; sleep 
disturbance; depression; anxiety; avoidance; isolation; 
restricted affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective social and work 
relationships.  Further, throughout the appeal period, he has 
consistently received GAF scores ranging from 40 to 50, which 
show "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV at 46-47. 
  
Although the evidence does not demonstrate that the Veteran has 
all of the symptoms listed for the 50-percent rating, it is not 
required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and are 
used to help differentiate between the different evaluation 
levels).  Resolving any doubt in the Veteran's favor, examination 
reports and treatment records show occupational and social 
impairment with reduced reliability and productivity, indicative 
of a 50 percent rating.      

However, overall, the evidence of record does not warrant an even 
higher 70 percent rating.  38 C.F.R. § 4.7.  Specifically, 
treatment records and examination reports indicated that the 
Veteran was alert and oriented to person, time, and place; no 
suicidal intent; logical thought process; no obsessional rituals 
that interfere with routine activities; no delusions or 
hallucinations; no neglect of personal appearance and hygiene; no 
illogical speech; no near-continuous panic attacks; no spatial 
disorientation; and only some difficulty in establishing and 
maintaining effective relationships.  

The Board is aware that, in July 2008 and November 2009, the 
Veteran's private treating physician, S. B. Donepudi, M.D., 
indicated that the Veteran exhibited severe symptoms of PTSD and 
provided disability ratings of 70 percent and 100 percent for the 
Veteran's PTSD.  However, as discussed above, the Veteran 
exhibits very few, if any, of the symptoms required for a 70-
percent disability rating for his PTSD.  Furthermore, the 
Veteran's symptoms of PTSD as listed by his private physician are 
the same as those documented throughout the evidence of record, 
which provides an overall picture of his PTSD that is more 
consistent with the criteria required for a 50-percent rating.  
The private physician also failed to explain his reasoning behind 
providing a 70-percent and 100-percent disability ratings for the 
Veteran's PTSD, when the evidence of record is more consistent 
with a 50-percent rating.

Thus, while a 50 percent rating would be justified with the 
benefit of the doubt in the Veteran's favor, a 70 percent 
evaluation could not be justified, for the reasons cited above. 

In sum, the evidence of record does not show that the Veteran's 
service-connected PTSD causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  Consequently, a 70 
percent rating is clearly not warranted.   

Finally, the Board adds that the 50 percent rating it has 
assigned for the Veteran's PTSD is effective throughout the 
appeal period.  Since there have been no occasions within the 
appeal period when the Veteran's disability has been more severe 
than 50 percent, there is no basis to further "stage" his rating 
for his disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  In 
addition, although the Board acknowledges that Veteran's 
disability has an impact on his employment, it finds no evidence 
that the Veteran's disability markedly interferes with his 
ability to work above and beyond that contemplated by his 
separate schedular rating.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  



ORDER

A disability rating of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for vertigo and for entitlement to a TDIU, the Board 
finds that additional development of the evidence is required.

In this case, a VA examination is required to determine the 
nature and etiology of the Veteran's alleged vertigo, claimed as 
dizziness.  In disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4). 

In this case, the Veteran contends that he experiences dizziness 
that was incurred in service.  See the Veteran's claim dated in 
August 2004.  A review of the Veteran's STRs shows no complaints 
of, or treatment for, any vertigo or dizziness.  Further, in an 
April 2004 post-deployment health assessment report, the Veteran 
indicated he had not experienced dizziness during deployment.

However, post-service, a VA examination in August 2004, three 
months following discharge from service, diagnosed the Veteran 
with benign positional vertigo.  Subsequent VA treatment records 
show that he complained of losing his balance in March 2005 and 
occasional dizziness in September 2006.  Another VA examination 
in January 2008 revealed a reported past history of chronic 
dizziness.  

Thus, given that the Veteran was diagnosed with vertigo almost 
immediately following discharge from service, which suggests that 
the vertigo may have been incurred in service and that there may 
be a connection between the Veteran's currently diagnosed vertigo 
and his military service, and the Court's recent decision in 
McLendon, a comprehensive VA medical examination and opinion are 
needed to determine the nature of any vertigo or other disorder 
that manifests as dizziness, and whether any such disorder is 
traceable back to his military service.  

Additionally, with regard to the issue of entitlement to a TDIU, 
as previously noted, when evidence of unemployability is 
submitted during the course of an appeal of an increased rating 
claim, a claim for entitlement to a TDIU due to service-connected 
disabilities will be considered "part and parcel" of the claim 
for benefits for the underlying disability.  In such cases, a 
request for a TDIU is not a separate "claim" for benefits, but, 
rather, is an attempt to obtain an appropriate disability rating, 
either as part of the initial adjudication of a claim or as part 
of a claim for increased compensation.  Rice, 22 Vet. App. at 
453-54.

In this case, the issue of a TDIU has been raised by the evidence 
of record.  Specifically, a June 2010 statement by the Veteran's 
private treating physician, S. B. Donepudi, M.D., indicated that 
the Veteran is severely disabled from the symptoms of his PTSD 
and is unable to function at work.  Thus, this claim must be 
included in the adjudication of the Veteran's claim for a 
disability rating in excess of 30 percent for PTSD.  Therefore, 
the Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part of 
the Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU issue to the 
AOJ for proper development and adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter for his TDIU claim.  This letter 
should notify the Veteran of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of the 
disability rating and effective date elements of a claim, keeping 
in mind that a TDIU claim is a type of claim for a higher 
disability rating.

Further, a remand is required for a VA examination to ascertain 
whether the Veteran is unemployable due to his service-connected 
disabilities.  In this case, the Veteran has the following 
service-connected disabilities: PTSD, now rated as 50 percent 
disabling; headaches, rated as 30 percent disabling; and 
tinnitus, rated as 10 percent disabling.  

In this regard, a remand is required for a VA examination to 
ascertain whether the Veteran is unemployable due to his service-
connected disabilities.  In this regard, as previously mentioned, 
a June 2010 statement by the Veteran's private treating 
physician, S. B. Donepudi, M.D., indicated that the Veteran is 
severely disabled from the symptoms of his PTSD and is unable to 
function at work.  Thus, a VA examination is required to assess 
the impact of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 3.159(b).  This letter should also 
comply with the Court case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

The claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

3.   Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, to 
determine the nature and etiology of any 
vertigo or other disorder that manifests as 
dizziness.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  whether the Veteran currently has any 
vertigo or related disorder; and 

(b)  if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active service.  

In making this critical determination, the 
examiner must consider the full record, to 
include all medical and lay evidence of 
record, regarding the incurrence of the 
Veteran's vertigo and the continuity of 
symptomatology.  In particular, the examiner 
should address the significance, if any, of 
the diagnosis of positional vertigo in August 
2004, approximately three months following 
the Veteran's discharge from service.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Following completion of the above 
development, readjudicate the Veteran's claim 
for service connection for vertigo and 
adjudicate his claim for entitlement to a 
TDIU due to service-connected disabilities in 
light of the VA examination and any 
additional evidence received since the July 
2008 SOC.  The RO should also formally 
determine whether extraschedular 
consideration under 38 C.F.R. § 3.321 and 38 
C.F.R. § 4.16(b) is warranted.  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his representative an SSOC and 
give them an opportunity to respond before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


